DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2021 has been entered.
Response to Amendment
The amendment filed on 06/14/2021 is entered and acknowledged by the Examiner. Claims 1, 3, 5-17, and 19-21 have been amended. Claims 2 and 4 have been canceled. Non-elected claims 3, 6-12, and 17-20 remain withdrawn from further consideration. Claims 1, 5, 13-16, and 21 are currently pending in the instant application. 
The rejection of claims 1, 5, 13-16, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing withdrawn in view of Applicant’s amendment.
The rejection of claims 5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 5, and 13-15 under 35 U.S.C. 103 as being unpatentable over Jiazhi (CN 108279540 A) is withdrawn in view of Applicant’s amendment.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 6-12, and 17-20 are directed to invention and species non-elected without traverse.  Accordingly, claims 3, 6-12, and 17-20 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 1, replace preamble “electrochromic device comprising” with --An electrochromic device comprising--.
Examiner’s Statement of Reason for Allowance
Claims 1, 5, 13-16, and 21 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 06/14/2021, have been carefully reviewed and searched. The best new prior arts found is to US 2019/0219883 A1 (hereinafter Kim).
Initially, it should be noted that the claimed low-temperature solution processed metal oxide comprising titanium oxide or molybdenum oxide, as recited in amended claim 1, is formed by a dispersion solution of TiO2 (titanium dioxide) and 
Kim disclose an electrochromic device 200 comprises an electrochromic layer 220, an electrolyte layer 230, and an ion storage layer 240 between two opposing electrode layers 210/250 (See [0017] and [0048]; Figure 2). The ion storage layer 240 is formed adjacent to the electrolyte layer 230 and electrochromic layer 220 (See Figure 2). Kim discloses that the ion storage layer comprises a reducing electrochromic material comprises at least one metal oxide selected from a group including titanium oxide or molybdenum oxide as recited in amended claims 1 and 21  (See [0019] and [0049]). Kim discloses that the ion storage layer (charge storage layer) is formed on the electrode layer (a cathode) (See [0022] and [0056]-[0057]). 
However, Kim does not specifically disclose the low-temperature solution processed metal oxide (charge storage layer) is disposed at a cathode of the electrochromic device and releases charges to an anode that includes an electrochromic polymer; wherein the electrochromic polymer: is switched, 
Kim also failed to disclose an anode including an electrochromic polymer; the electrochromic polymer being switched, through an application of charges by the charge storage material, between a fully bleached state and a fully colored state, the electrochromic polymer in the fully bleached state having a transmissivity of between about 15% and about
60% within a visible spectrum, within which including wavelengths range from about 380 nm to about 700 nm as recited in amended claim 16.
Kim further failed to disclose an anode including an electrochromic polymer, the electrochromic polymer: being switched, through an application of charges by the charge storage material, between an opaque state and a clear state; and in the opaque state, having a transmissivity of between about 0% and about 10% within a visible spectrum, within which wavelengths range from about 380 nm to about 700 nm as recited in claim 21.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761